R. Baker, Judge, concurring. I agree with the majority that this case must be reversed. I write separately to express my opinion that the trial judge lacked jurisdiction at the time the summary judgment was entered in this case. “Jurisdiction” is the power of the court to decide cases, and it presupposes control over the subject matter and the parties. State v. Vaughan, 343 Ark. 293, 33 S.W.3d 512 (2000) (citing Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994)). Jurisdiction comes from the Arkansas Constitution and the statutes of this state. See American Party of Ark. v. Brandon, 253 Ark. 123, 484 S.W.2d 881 (1972); see also Marvel v. State, 127 Ark. 595, 193 S.W. 259 (1917). Arkansas Code Annotated section 16-13-210 (Repl. 1999) provides that a circuit judge who is “physically present in the geographical area of the judicial district which he serves as judge may hear, adjudicate, or render any appropriate order with respect to, any cause or matter pending in any circuit court over which he presides[.]” Judge Yeargen heard this case on assignment in Garland County, which is part of the Eighteenth Judicial District, and ordered that any further pleadings be faxed to his office in Mur-freesboro, Pike County, Arkansas, which is part of the Nineth Judicial District. Assignments are authorized by Amendment 77 (now Amendment 80) of the Arkansas Constitution and by section 16-10-101 (Repl. 1999) of the Arkansas Code. Article 7, section 22, of the Arkansas Constitution states that “the judges of the circuit courts may temporarily exchange circuits or hold courts for each other under such regulations as may be prescribed by law.” Although Arkansas Code Annotated section 16-13-405 (Repl. 1999) provides exchange judges the authority to sign orders and papers outside their judicial districts if there is a valid exchange agreement in effect, there is no such statute for judges on assignment. An extraterritorial order by a circuit judge in a criminal case is “coram non judice and void,” Waddle v. Sargent, 313 Ark. 539, 542, 855 S.W.2d 919, 920-21 (1993) (citing Williams v. Reutzel, 60 Ark. 155, 29 S.W. 374 (1895), and jurisdiction cannot be conferred by consent. Id. (citing Red Bud Realty Co. v. South, 145 Ark. 604, 224 S.W. 964 (1920)). This jurisdictional restriction is codified at Arkansas Code Annotated section 16-88-105(b) (Supp. 2001), which provides that circuit courts shall have jurisdiction to try criminal offenses within the bounds of the geographical judicial district “within the respective counties in which they are held.” Language restricting the territorial jurisdiction of chancellors is found at Arkansas Code Annotated section 16-13-317 (Repl. 1999). In Henderson v. Dudley, 264 Ark. 697, 574 S.W.2d 658 (1978), our supreme court held that a chancellor of one judicial district had authority to sign an order while in a different county than the one in which the cause was pending, as long as it was signed within the judicial district he served and the court in which the action arose is one over which the chancellor presided. (Emphasis added.) The clear inference is that trial judges, whether presiding over criminal or civil matters, have jurisdiction to sign orders only within the judicial district from which the cause arose and over which the judge presides. An order executed by a person lacking authority to act as judge is facially invalid. Waddle, supra. Void judgments have no legal effect. Davis v. Office of Child Support Enforcement, 322 Ark. 352, 908 S.W.2d 649 (1995). Because the judge was not within the geographical area of the district, the court had no jurisdiction to enter a final judgment in the case. Therefore, the case could not have been before the court for decision. See Wright v. Eddinger, 320 Ark. 151, 894 S.W.2d 937 (1995).